Citation Nr: 1424479	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-38 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred in connection with private transportation provided by Lifeline Air Ambulance from Antelope Valley Hospital to Carle Clinic Hospital on December 12, 2000.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Appellant is the surviving spouse of the Veteran who served on active duty from January 1952 to August 1965.  Records show the Veteran died in February 2005 and that service connection for the cause of his death was established in an April 2005 rating decision.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 decision by the Department of Veterans Affairs Medical Center (VAMC) in Indianapolis, Indiana.

In November 2006, the Board denied the benefits sought on appeal.  The denial was appealed to the United States Court of Appeals for Veterans Claims ("Court").  In September 2009, the Court vacated the November 2006 Board decision and remanded the case.  In May 2012, the Board denied the benefits sought on appeal.  The matter was again appealed to the Court.  Pursuant to an August 2013 Joint Motion for Remand (JMR), the Court vacated the Board's May 2012 decision and remanded the matter to the Board.  

The record shows that jurisdiction over the Veteran's claims file was transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, but that there is no indication in the available record that jurisdiction over the issue on appeal has been transferred from the Indianapolis VAMC. 

Although a review of the record shows that in a January 2008 brief the appellant's attorney indicated that the appellant's daughter had actually paid the medical expense at issue, the Court found jurisdiction was proper based upon the appellant's status as the Veteran's guardian and as a third-party payee.  See Record on Appeal (ROA), pp. 88, 90, received by the Court in September 2007 and the Court's decision dated December 29, 2009. 

The Board notes the appellant's request for equitable relief was denied by the VA, Veterans Health Administration (VHA), in August 2009.  That determination found the evidence demonstrated the Veteran's travel by air ambulance was neither medically required nor in connection with a medical emergency.  It was noted, in essence, that he had been hospitalized for more than two weeks in a non-VA facility when he was transferred to another non-VA facility by air ambulance on December 12, 2000.  It was further noted that, under 38 U.S.C. § 111(b)(3)(A), VA did not have authority to pay for the Veteran's travel.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that in November 2000 while on vacation in California visiting friends the Veteran sustained an apparent seizure.  Private hospital record show he was admitted to Antelope Valley Hospital in California on November 26, 2000, in a state of cardiac arrest and ventricular fibrillation.  His history of a seizure disorder, the medication he was taking for that disorder, and history of heart attack and heart disease were reviewed.  It was determined that he had hypoxic ischemic encephalopathy secondary to cardiopulmonary arrest.  It was noted that the Veteran and his family lived in Illinois and that the family wanted him transferred there.  The Veteran was transferred by private air ambulance, from Antelope Valley Hospital to the Carle Clinic Hospital in Urbana, Illinois, on December 12, 2000.  Medical records from the Carle Clinic Hospital show that the Veteran was admitted on December 12, 2000, with diagnoses of anorexic brain injury with devastated condition, a myocardial infarction, seizure disorder, and history of urinary tract infection (UTI) and pneumonia.  It was noted that he had been transported back by air as his family lived in Illinois and that he would be placed in an extended care facility when it was medically appropriate.  Subsequent records show the Veteran was transferred to the Danville VAMC on December 20, 2000.

In pertinent part, the JMR suggested that a medical opinion would be appropriate in this case.  Several VA laws and regulations must be considered in this case which contemplate a medical determination.  

38 C.F.R. § 17.143 (c)(2)(i-iii) (2002) provided that transportation at Government expense shall be authorized for: 

(2) A veteran or other person traveling by a specialized mode of transportation such as an ambulance, ambulette, air ambulance, wheelchair van, or other vehicle specially designed to transport disabled individuals provided:

(i) A physician determines that the special mode of travel is medically required;

(ii) The person is unable to defray the expenses of the travel; and

(iii) The travel is authorized in advance or was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.

In addition, 38 C.F.R. § 17.145 (a) (2002) provided that (a) payment may be approved for travel performed under § 17.143(a) through (g) without prior authorization only in those cases whether VA determines that there was a need for prompt medical care which was approved and:

(1) The circumstances prevented a request for prior travel authorization, or

(2) Due to VA delay or error prior authorization for travel was not given, or

(3) There was a justifiable lack of knowledge on the part of a third party acting for the veteran that a request for prior authorization was necessary

The applicable VA statute, in pertinent part, provided payments or allowances for beneficiary travel for the actual necessary expense of "any person to or from a Department facility or other place . . . for the purpose of examination, treatment, or care."  38 U.S.C. § 111(a) (West 2002).  The statute, however, also provided that:

(A) Except as provided in subparagraph (B) of this paragraph, the Secretary shall not make payments under this section for travel performed by a special mode of travel unless (i) the travel by such mode is medically required and is authorized by the Secretary before the travel begins, or (ii) the travel by such mode is in connection with a medical emergency of such a nature that the delay incident to obtaining authorization from the Secretary to use that mode of travel would have been hazardous to the person's life or health.

(B) In the case of travel by a person to or from a Department facility by special mode of travel, the Secretary may provide payment under this section to the provider of the transportation by special mode before determining the eligibility of such person for such payment if the Secretary determines that providing such payment is in the best interest of furnishing care and services.  Such a payment shall be made subject to subsequently recovering from such person the amount of the payment if such person is determined to have been ineligible for payment for such travel.

38 U.S.C.A. § 111(b)(3) (West 2002).  

The corresponding regulations under 38 C.F.R. § 17.143 (2002) provided that for transportation of claimants and beneficiaries, if travel is provided, it shall be paid in accordance with 38 U.S.C. § 111 and this section.  38 C.F.R. § 17.143(a).  Transportation at Government expense shall be authorized for the following VA beneficiaries without their being subject to the deductible established in § 17.101, "Limitations," under 38 C.F.R. § 17.143(c)(2) are as outlined above.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

Reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728 required that all three of the following criteria are met: 

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The Board finds that a VA medical opinion should be obtained to answer the medical questions contemplated within the cited VA laws and regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The examiner should review the record prior to examination.  The examiner should be requested to review the facts and circumstances in this case and answer the following:

(A) Was the transfer by private air ambulance, from Antelope Valley Hospital to the Carle Clinic Hospital in Urbana, Illinois, on December 12, 2000, undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.  

(B) Did the circumstances at the time of the transfer prevent a request for prior travel authorization.

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

